rlOEN. L     EZLl.
*-              a-
                                     October 16. 1974


         The Honorable Jackie St. Clair           Opinion NO. H- 422
         Commiorioncr
         Texar Department of Labor                Re:     Duty of public officials to
         and Standard6                                    meet with public employees
         Box 12157, Capitol Station                       or their representatives to
         Austin, Texas 78711                              diocurr grievancea.

         Dear Commi8aioner       St. Clair:

             You have requested our opinion aa to the extent of the duty, if any,
         of publtc official8 to meet with public employees or their representatives
         to discuea grievance*.

             Article 5154~. V. T. C. S., forbtdo collective bargaining between
         public employerr and their employees.     At the rama time Article 5154~.
         in Sec. 6. recognisee and reaffirme the right of public cmp1oyce.a to
         prtrent their grievances:

                        The provirtons of thir Act shall not impair
                    the exirting right of public employee8 to prerent
                    grievancea concerning their wager, boura of
                    wor~k, or conditions of work individually or through
                    a representative that doea not claim the right to
                    strike.

             In Beverly v. City of Dallas, 292 S.W.2d 172 (Tex. Civ.App. --El Paeo
         1956, writ ref., n. r. l. ), the validity of Article 5154~ was challenged on
         the,ground that it fatally contradicted itoelf in permitting public employees
         to prerent grievancea while l    imultaneoualy prohibiting collective bargaining.
         The court rejected this argument, explaining that there ie a dirtinction
         between collective bargaining     and the presentation of grievance*:

                        The preacntation of a grievance is in effect a
                    untlatoral procedure, whercae   a contract or agree-
                    ment rerulting from collective bargaining must
                    of neceaatty be a bilateral procedure culminating

                                                p. 1962
The Honorable Jackie St. Clair,        page 2      (H-4221




          in a meeting of the minds involved and binding
          the parties to the agreement.     The presentation
          of a grievance is simply what the words imply,
          and no more, and here it must be remembered
          that the privilege is extended only with the ex-
          press restritition that strike6 by public employees
          are illegal and unlawful, as is collective bar-
          gaining, so it is clear that the statute carefully
  : ,. ,“prohibits
       ,             striking and collective bargaining; but
 :
          does permit the presentation of grievances, a
          unilateral proceeding resulting in no loss of
          sovereignty by the municipality.     (292 S. W. 2d
          at 1761

See also Dallas Ind. Sch. Dist. v. American Federation of State, County and
Municipal Employees.       330 S.W.2d 702 (Tex. Civ.App.  --Dallas 1959, writ
ref., n. r. e. ), Attorney .General Opiniona H-389 (1974) ,and M-77 (19671.

    - Under Article 5154c, then, public employees are given a right to present
 &ievs+ncer, either individually or through a representative which does not
.dlaim the right to strike.    This right, given as an alternative to collective
 bargaining, is of little value if public employer6 are entitled to refuse to
 hear or discuss grievances.      Having the right to present grievance6 neces-
 sarily implies that someone in a position of authority is required to hear
 them even though he is under no legal compulsion to take any action to rec-
 tify them.   Otherwise the right to preaeat grievances would be rendered
 meaningless.    Therefore it is our opinion that implicit in Article 5154c,
 Sec.  6 is the notion that public officials should meet with public employee6
 or their representatives at reasonable times and places to hear their                     ‘.,..
 grievance6 concerning wagci,      hourr of work,  and condition6 of work:
                                                                                      .~.,
                                                                                .,,.,
                             SUMMARY                                            I’_’

             Under Article SK&, See. 6. public employer6 should
         meet with the employ~ees or their designated representatives
         at reasonable time6 and’p&s      to hear grievances concerning
         wages, hours of wotk;+and conditions of work.

                                           /Very    truly yours,




                                      p<6:ttorney       General of Texas
                                       .
The Honorable Jackie St. Clair.   page 3   (H-42.!)




APPROV,ED:




DAVID M. KENDALL,      Chairman
Opinion Committee




                                       p. 1964